Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of October 1, 2018 (as amended, modified,
restated or supplemented from time to time, this “Security Agreement”) is by and
among the party identified as a “Grantor” on the signature pages hereto and such
other parties as may become Grantors hereunder after the date hereof
(individually a “Grantor”, and collectively the “Grantors”) and Athyrium
Opportunities III Acquisition LP, as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties.

 

W I T N E S S E T H

 

WHEREAS, a credit facility has been established in favor of Kala
Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), pursuant to the
terms of that certain Credit Agreement dated as of the date hereof (as amended,
modified, restated, supplemented or extended from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors party thereto, the Lenders from
time to time party thereto and the Administrative Agent;

 

WHEREAS, it is required under the terms of the Credit Agreement that the
Grantors shall have granted the security interests and undertaken the
obligations contemplated by this Security Agreement; and

 

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Definitions.

 

(a)                                 Capitalized terms used and not otherwise
defined herein shall have the meanings provided in the Credit Agreement.

 

(b)                                 The following terms shall have the meanings
assigned thereto in the UCC (defined below):  Accession, Account, As-Extracted
Collateral, Chattel Paper, Commercial Tort Claim, Consumer Goods, Deposit
Account, Document, Electronic Chattel Paper, Equipment, Farm Products, Fixtures,
General Intangible, Goods, Instrument, Inventory, Investment Property,
Letter-of-Credit Right, Manufactured Home, Money, Payment Intangibles, Proceeds,
Securities Account, Securities Entitlement, Securities Intermediary, Software,
Supporting Obligation and Tangible Chattel Paper.

 

(c)                                  As used herein, the following terms shall
have the meanings set forth below:

 

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

 

“Borrower” has the meaning provided in the recitals hereof.

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Credit Agreement” has the meaning provided in the recitals hereof.

 

1

--------------------------------------------------------------------------------


 

“Grantor” and “Grantors” have the respective meanings provided in the
introductory paragraph hereof.

 

“Security Agreement” has the meaning provided in the introductory paragraph
hereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

2.                                      Grant of Security Interest in the
Collateral.  To secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Obligations, each Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a continuing security interest in any and all
right, title and interest of such Grantor in and to all of the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”):

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Commercial Tort Claims, including those
identified on Schedule 2(c) attached hereto;

 

(d)                                 all Confidential Information;

 

(e)                                  all Deposit Accounts;

 

(f)                                   all Documents;

 

(g)                                  all Equipment;

 

(h)                                 all Fixtures;

 

(i)                                     all General Intangibles;

 

(j)                                    all Goods;

 

(k)                                 all Instruments;

 

(l)                                     all Inventory;

 

(m)                             all Investment Property;

 

(n)                                 all Intellectual Property;

 

(o)                                 all Letter-of-Credit Rights;

 

(p)                                 all license agreements (inbound or outbound)
of any Intellectual Property;

 

(q)                                 all Money;

 

2

--------------------------------------------------------------------------------


 

(r)                                    all Payment Intangibles;

 

(s)                                   all Regulatory Authorizations;

 

(t)                                    all Software;

 

(u)                                 all Supporting Obligations; and

 

(v)                                 all Accessions and all Proceeds of any and
all of the foregoing.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to (i) any
Excluded Property and the representations and covenants set forth herein
regarding the assets of the Grantors shall not apply to any such Excluded
Property, and (ii) any Pledged Collateral (as defined in the Pledge Agreement).

 

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising and (ii) is not and shall
not be construed as an assignment of any Intellectual Property.

 

3.                                      Provisions Relating to Accounts.

 

(a)                                 Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account.  Neither the Administrative Agent
nor any Secured Party shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Security Agreement or the receipt by the Administrative Agent or any Secured
Party of any payment relating to such Account pursuant hereto, nor shall the
Administrative Agent or any Secured Party be obligated in any manner to perform
any of the obligations of a Grantor under or pursuant to any Account (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts that may have
been assigned to it or to which it may be entitled at any time or times.

 

(b)                                 At any time upon the occurrence of an Event
of Default and during the continuation thereof, (i) with prior notice to the
Grantors, the Administrative Agent shall have the right, but not the obligation,
to make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications, (ii) upon the Administrative Agent’s
request and at the expense of the Grantors, the Grantors shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) with prior
notice to the Grantors, the Administrative Agent in its own name or in the name
of others may communicate with account debtors on the Accounts to verify with
them to the Administrative Agent’s reasonable satisfaction the existence, amount
and terms of any Accounts.

 

3

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties.  Each
Grantor hereby represents and warrants to the Administrative Agent, for the
benefit of the Secured Parties, that:

 

(a)                                 Ownership.  Such Grantor is the legal and
beneficial owner of, or has rights to use, its Collateral and has the right to
pledge, sell, assign or transfer the same.

 

(b)                                 Security Interest/Priority.  This Security
Agreement creates a valid security interest in favor of the Administrative
Agent, for the benefit of the Secured Parties, in the Collateral of such Grantor
and, when properly perfected by the filing of a UCC financing statement or other
evidence of the interests granted herein with appropriate Governmental
Authorities, shall constitute a valid, perfected, first priority security
interest in such Collateral, to the extent such security interest can be
perfected by filing a financing statement under the UCC, free and clear of all
Liens except for Permitted Liens.  The taking of possession by the
Administrative Agent of any Instrument, Document, Tangible Chattel Paper or
Money of such Grantor will perfect and establish the first priority of the
Administrative Agent’s security interest in all such Instruments, Documents,
Tangible Chattel Paper and Money.  With respect to any Collateral (excluding any
Excluded Accounts) of such Grantor consisting of a Deposit Account, Securities
Entitlement or held in a Securities Account, upon execution and delivery by such
Grantor, the applicable depository bank or Securities Intermediary and the
Administrative Agent of an agreement granting control to the Administrative
Agent over such Collateral, the Administrative Agent shall have a valid and
perfected, first priority security interest in such Collateral, subject to
Permitted Liens.

 

(c)                                  Types of Collateral.  None of the
Collateral of such Grantor consists of, or is the Accessions or the Proceeds of,
As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes, or
standing timber.

 

(d)                                 Accounts.  Except as otherwise disclosed to
the Administrative Agent in writing, (i) each Account of such Grantor and the
material papers and documents relating thereto are genuine and in all material
respects accurate and what they purport to be, (ii) each such Account with an
aggregate payment obligation in excess of $500,000 arises out of (A) a bona fide
sale of goods sold and delivered by such Grantor (or is in the process of being
delivered) or (B) services theretofore actually rendered by such Grantor to, the
account debtor named therein, (iii) no such Account with a value in excess of
$500,000 of a Grantor is evidenced by any Instrument or Chattel Paper unless
such Instrument or Chattel Paper, to the extent requested by the Administrative
Agent, has been endorsed over and delivered to, or submitted to the control of,
the Administrative Agent, and (iv) the right to receive payment under each such
Account is assignable.

 

(e)                                  Equipment and Inventory.  With respect to
any Equipment and/or Inventory of such Grantor, as of the Closing Date such
Grantor has exclusive possession and control of such Equipment and Inventory of
such Grantor except for (i) Equipment leased by such Grantor as a lessee,
(ii) Equipment or Inventory in transit with common carriers or (iii) Equipment
or Inventory in the possession of a bailee, warehouseman, agent or processor as
listed on Schedule 4(e) attached hereto.  No Inventory of such Grantor is held
by a Person other than a Grantor pursuant to consignment, sale or return, sale
on approval or similar arrangement.

 

(f)                                   No Other Instruments, Etc.  As of the
Closing Date, no Grantor holds any Instruments, Documents or Tangible Chattel
Paper required to be pledged and delivered to the Administrative Agent pursuant
to Section 5(b) hereof other than as set forth on Schedule 4(f) attached
hereto.  All such Instruments, Documents and Tangible Chattel Paper have been
delivered to the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

(g)                                  Consents; Etc.  Except for (i) the filing
or recording of UCC financing statements, (ii) the filing of appropriate notices
with the United States Patent and Trademark Office and the United States
Copyright Office, (iii) obtaining control to perfect the Liens created by this
Security Agreement (to the extent required under Section 5(b) or
Section 5(d) hereof), (iv) such actions as may be required by applicable laws
affecting the offering and sale of securities, (v) such actions as may be
required by foreign applicable laws affecting the pledge of the pledged equity
of Foreign Subsidiaries, and (vi) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including any stockholder, member or
creditor of such Grantor), is required for (A) the grant by such Grantor of the
security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Security Agreement by such Grantor, (B) the
perfection of such security interest (to the extent such security interest can
be perfected by filing under the UCC, the granting of control (to the extent
required under Section 5(b) or Section 5(d) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office) or (C) the exercise by the Administrative Agent or the Secured
Parties of the rights and remedies provided for in this Security Agreement.

 

(h)                                 Commercial Tort Claims.  As of the Closing
Date, such Grantor has no Commercial Tort Claims other than those listed on
Schedule 2(c).

 

5.                                      Covenants.  Each Grantor covenants that,
so long as any Lender shall have any Commitment under the Credit Agreement, and
so long as any Loan or other Obligation under the Credit Agreement shall remain
unpaid or unsatisfied (other than contingent indemnification obligations for
which no claim has been asserted), such Grantor shall:

 

(a)                                 Other Liens.  Defend the Collateral against
Liens thereon other than Permitted Liens.

 

(b)                                 Instruments/Tangible Chattel
Paper/Documents.  (i) If any amount in excess of $500,000 payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
with a value in excess of $500,000 shall be stored or shipped subject to a
Document, in either case, ensure that such Instrument, Tangible Chattel Paper or
Document is either in the possession of such Grantor at all times or, if
requested by the Administrative Agent to perfect its security interest in such
Collateral, is delivered to the Administrative Agent, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent, and (ii) if requested by
the Administrative Agent, ensure that any Collateral consisting of Tangible
Chattel Paper is marked with a legend reasonably acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper.

 

(c)                                  Perfection of Security Interest.  Execute
and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary, appropriate or convenient (i) to assure to the Administrative
Agent the effectiveness, perfection and priority of its security interests in
the Collateral hereunder, including (A) such instruments as the Administrative
Agent may from time to time reasonably request in order to perfect and maintain
the security interests granted hereunder in accordance with the UCC, (B) with
regard to Copyrights, a Notice of Grant of Security Interest in Copyrights for
filing with the United States Copyright Office in the form of
Exhibit 5(c)(i)(B) attached hereto, (C) with regard to Patents, a Notice of
Grant of Security Interest in Patents for filing with the United States Patent
and Trademark Office in the form

 

5

--------------------------------------------------------------------------------


 

of Exhibit 5(c)(i)(C) attached hereto and (D) with regard to Trademarks
registered with the United States Patent and Trademark Office and all
applications for Trademarks filed with the United States Patent and Trademark
Office, a Notice of Grant of Security Interest in Trademarks for filing with the
United States Patent and Trademark Office in the form of
Exhibit 5(c)(i)(D) attached hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder, and, in furtherance of the
foregoing, such Grantor hereby (1) authorizes the Administrative Agent to file
one or more financing statements (including authorization to describe the
Collateral as “all assets” or words of similar meaning) disclosing the
Administrative Agent’s security interest in any or all of the Collateral of such
Grantor without such Grantor’s signature thereon, (2) irrevocably makes,
constitutes and appoints the Administrative Agent, its nominee or any other
Person whom the Administrative Agent may designate, as such Grantor’s
attorney-in-fact with full power and for the limited purpose to sign in the name
of such Grantor any such financing statements (including renewal statements),
amendments and supplements, notices or any similar documents that in the
Administrative Agent’s reasonable discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as any Lender shall have any Commitment under the
Credit Agreement, and so long as any Loan or other Obligation under the Credit
Agreement shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), and
(3) agrees that a carbon, photographic or other reproduction of this Security
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Grantor wherever the Administrative Agent may in its sole discretion desire to
file the same.  In the event for any reason the law of any jurisdiction other
than New York becomes or is applicable to the Collateral of any Grantor or any
part thereof, or to any of the Obligations, such Grantor agrees to execute and
deliver all such instruments and to do all such other things as the
Administrative Agent in its sole discretion reasonably deems necessary,
appropriate or convenient to preserve, protect and enforce the security
interests of the Administrative Agent under the law of such other jurisdiction
(and, if a Grantor shall fail to do so promptly upon the request of the
Administrative Agent, then the Administrative Agent may execute any and all such
requested documents on behalf of such Grantor pursuant to the power of attorney
granted hereinabove).  If any Collateral is in the possession or control of a
Grantor’s agents (other than contract manufacturers and other service providers
in the ordinary course of business) and the Administrative Agent so requests,
such Grantor agrees to notify such agents in writing of the Administrative
Agent’s security interest therein and, upon the Administrative Agent’s
reasonable request, instruct them to hold all such Collateral for the account of
the Secured Parties, subject to the Administrative Agent’s instructions.  Upon
the request of the Administrative Agent, each Grantor agrees to mark its books
and records to reflect the security interest of the Administrative Agent in the
Collateral.

 

(d)                                 Control.  Execute and deliver (and use
commercially reasonable efforts to cause to be executed and delivered by any
Person that is not an Affiliate) all agreements, assignments, instruments or
other documents as the Administrative Agent shall reasonably request for the
purpose of obtaining and maintaining control within the meaning of the UCC with
respect to any Collateral consisting of Deposit Accounts or Securities Accounts
(in each case, other than Excluded Accounts), Investment Property (other than
Securities Accounts), Letter-of-Credit Rights and Electronic Chattel Paper.

 

(e)                                  Collateral held by Warehouseman,
Bailee, etc.  If any Collateral of such Grantor with a value greater than
$550,000 is at any time in the possession or control of a warehouseman, bailee,
agent or processor of such Grantor, upon request of the Administrative Agent,
(i) notify such Person in writing of the Administrative Agent’s security
interest in such Collateral, (ii) instruct such

 

6

--------------------------------------------------------------------------------


 

Person to hold all such Collateral for the Administrative Agent’s account and
subject to the Administrative Agent’s instructions and (iii) use commercially
reasonable efforts to obtain written acknowledgment from such Person that it is
holding such Collateral for the benefit of the Administrative Agent.

 

(f)                                   Treatment of Accounts.  Not grant or
extend the time for payment of any Account of such Grantor, or compromise or
settle any such Account for less than the full amount thereof, or release any
Person or property, in whole or in part, from payment thereof, or allow any
credit or discount thereon, in each case other than as normal and customary in
the ordinary course of such Grantor’s business or as such Grantor may determine
appropriate in the exercise of its commercially reasonable judgment or as
required by law.

 

(g)                                  Insurance.  Insure, repair and replace the
Collateral of such Grantor to the extent set forth in the Credit Agreement (it
being understood and agreed that all insurance proceeds shall be subject to the
security interest of the Administrative Agent to the extent set forth
hereunder).

 

(h)                                 Commercial Tort Claims.

 

(i)                                     Promptly notify the Administrative Agent
in writing of the initiation of any Commercial Tort Claim involving amounts in
excess of $500,000, and, in connection therewith, promptly forward to the
Administrative Agent an updated Schedule 2(c) listing any such Commercial Tort
Claim.

 

(ii)                                  Execute and deliver such statements,
documents and notices and do and cause to be done all such things as the
Administrative Agent may reasonably deem necessary, appropriate or convenient,
or as are required by law, to create, preserve, perfect and maintain the
Administrative Agent’s security interest in any Commercial Tort Claim.

 

(i)                                     Collateral Access Agreements. For any
real property leased by such Grantor that is subject to a Collateral Access
Agreement in favor of the Administrative Agent, (i) promptly notify the
Administrative Agent following receipt of written notice delivered to such
Grantor under such lease of a change in the identity of the lessor and (ii) use
commercially reasonable efforts to obtain such replacement or new Collateral
Access Agreements for such real property as the Administrative Agent may request
as a result of such change in the identity of the lessor.

 

6.                                      Covenants Relating to IP Collateral. 
Each Grantor covenants that, so long as any Lender shall have any Commitment
under the Credit Agreement, and so long as any Loan or other Obligation under
the Credit Agreement shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), such Grantor
shall:

 

(a)                                 Covenants Relating to Copyrights.  (i) Not
do any act, or knowingly omit to do any act, whereby any Copyright of such
Grantor that is Material Intellectual Property may become dedicated to the
public domain, (ii) notify promptly the Administrative Agent if it knows that
any Copyright of such Grantor that is Material Intellectual Property is
reasonably likely to become dedicated to the public domain or of any adverse
determination or development (including the institution of, or any such
determination or development in, any court or tribunal in the United States or
any other country) regarding such Grantor’s ownership of any such Copyright or
its validity or enforceability, and (iii) take all necessary steps as it shall
deem appropriate under the circumstances, to maintain and pursue each
application (and to obtain the relevant registration) of each Copyright of such
Grantor that is Material Intellectual Property and to maintain each registration
of each such Copyright that is Material Intellectual Property including filing
of applications for renewal where

 

7

--------------------------------------------------------------------------------


 

necessary, excluding the maintenance of Intellectual Property that in the
commercially reasonable business judgment of the Grantor is not necessary or
material for either (x) the conduct of the business of any Loan Party or its
Subsidiaries or (y) any material Product Development and Commercialization
Activities associated with any Product.

 

(b)                                 Covenants Relating to Patents and
Trademarks.

 

(i)                                     (A) Maintain as in the past the quality
of products and services offered under each Trademark owned by such Grantor that
is Material Intellectual Property, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect or a material
adverse effect on such Grantor’s rights in such Trademark, (B) employ each
Trademark owned by such Grantor that is a Material Intellectual Property with
the appropriate notice of registration, if applicable except where the failure
to do so could not reasonably be expected to result in a Material Adverse Effect
or a material adverse effect on such Grantor’s rights in such Trademark, and
(C) not adopt or use any mark that is confusingly similar to or a colorable
imitation of any Trademark owned by such Grantor unless the Administrative
Agent, for the benefit of the Secured Parties, shall obtain a perfected security
interest in such Trademark pursuant to this Security Agreement.

 

(ii)                                  Notify the Administrative Agent promptly
if it knows that any Trademark or Patent owned by such Grantor that is Material
Intellectual Property, or any application or registration relating to any Patent
or Trademark owned by such Grantor that is Material Intellectual Property, is
reasonably likely to become abandoned, invalidated, rendered unenforceable or
dedicated to the public, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, or any similar
office or agency in any other country or any political subdivision thereof or
any court or tribunal in any country) regarding such Grantor’s ownership of any
such Patent or Trademark or its right to register the same or to keep and
maintain the same.

 

(iii)                               Take all reasonable and necessary steps,
including in any proceeding before the United States Patent and Trademark
Office, or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each Patent and each
Trademark owned by such Grantor that is Material Intellectual Property,
including filing of applications for renewal, affidavits of use and affidavits
of incontestability but excluding the maintenance of any Patent or Trademark
that in the commercially reasonable business judgment of the Grantor is not
necessary or material for either (x) the conduct of the business of any Loan
Party or its Subsidiaries or (y) any material Product Development and
Commercialization Activities associated with any Product.

 

(c)                                  Other Covenants Relating to Rights in
Intellectual Property.

 

(i)                                     Not (and not permit any licensee or
sublicensee thereof to) do any act, or omit to do any act, whereby any Material
Intellectual Property of such Grantor may become abandoned, invalidated,
rendered unenforceable, diluted or dedicated to the public, but excluding
Intellectual Property that in the commercially reasonable business judgment of
the Grantor is not necessary or material for either (x) the conduct of the
business of any Loan Party or its Subsidiaries or (y) any material Product
Development and Commercialization Activities associated with any Product.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Use commercially reasonable efforts to
maintain the confidentiality of all confidential information and trade secrets
of such Grantor.

 

(iii)                               Upon request of the Administrative Agent,
execute and deliver any and all agreements, instruments, documents and papers as
the Administrative Agent may reasonably request to evidence and perfect the
security interest of the Administrative Agent and the Secured Parties in any
Intellectual Property that constitutes Collateral and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.

 

(iv)                              Promptly notify the Administrative Agent of
any Infringement, of any Material Intellectual Property of such Grantor of which
it becomes aware and make such commercially reasonable efforts as it shall
determine in its reasonable business judgment to be appropriate under the
circumstances to protect such Material Intellectual Property, including, where
appropriate, the bringing of suit for Infringement, or dilution, seeking
injunctive relief and seeking to recover any and all damages for such
Infringement.

 

(v)                                 Not make any assignment or agreement in
conflict with the security interest in the rights in Intellectual Property of
such Grantor hereunder (other than as permitted by the Credit Agreement).

 

7.                                      Advances.  On failure of any Grantor to
perform any of the covenants and agreements contained herein or in any other
Loan Document, the Administrative Agent may, at its sole option and in its sole
discretion, perform the same and in so doing may expend such sums as the
Administrative Agent may reasonably deem advisable in the performance thereof,
including the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures that the
Administrative Agent may make for the protection of the security hereof or that
the Administrative Agent may be compelled to make by operation of law.  All such
sums and amounts so expended shall be repayable by the Grantors, on demand, on a
joint and several basis (subject to Section 23 hereof) promptly upon timely
notice thereof and demand therefor, shall constitute additional Obligations and
shall bear interest from the date said amounts are expended at the Default
Rate.  No such performance of any covenant or agreement by the Administrative
Agent on behalf of any Grantor, and no such advance or expenditure therefor,
shall relieve the Grantors of any Default or Event of Default.  The
Administrative Agent may make any payment hereby authorized in accordance with
any bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged, without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Grantor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

 

8.                                      Remedies.

 

(a)                                 General Remedies.  Upon the occurrence of an
Event of Default and during the continuation thereof, the Administrative Agent
shall have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Obligations, or by law
(including levy of attachment, garnishment and the rights and remedies set forth
in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral) and,
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others, in each case, to the extent permitted by
applicable law, (i) enter on any premises on which any of the Collateral may be
located and, without resistance or interference by the Grantors, take possession
of

 

9

--------------------------------------------------------------------------------


 

the Collateral, (ii) dispose of any Collateral on any such premises,
(iii) require the Grantors to assemble and make available to the Administrative
Agent at the expense of the Grantors any Collateral at any place and time
designated by the Administrative Agent that is reasonably convenient to both
parties, (iv) remove any Collateral from any such premises for the purpose of
effecting the sale or other disposition thereof, and/or (v) without demand and
without advertisement, notice, hearing or process of law, all of which each of
the Grantors hereby waives to the fullest extent permitted by law, at any place
and time or times, sell and deliver any or all Collateral held by or for it at
public or private sale, by one or more contracts, in one or more parcels, for
cash, upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements).  Each of the Grantors acknowledges that any
private sale referenced above may be at prices and on terms less favorable to
the seller than the prices and terms that might have been obtained at a public
sale and, notwithstanding the foregoing, agrees that such private sale shall not
be deemed to have been made in a commercially unreasonable manner for such
reason.  Neither the Administrative Agent’s compliance with applicable law nor
its disclaimer of warranties relating to the Collateral shall be considered to
adversely affect the commercial reasonableness of any sale.  In addition to all
other sums due the Administrative Agent and the Secured Parties with respect to
the Obligations, the Grantors shall pay the Administrative Agent and each of the
Secured Parties all reasonable costs and expenses incurred by the Administrative
Agent or any such Secured Party, in enforcing its remedies hereunder including,
but not limited to, reasonable attorneys’ fees and court costs, in obtaining or
liquidating the Collateral, in enforcing payment of the Obligations, or in the
prosecution or defense of any action or proceeding by or against the
Administrative Agent or the Secured Parties or the Grantors concerning any
matter arising out of or connected with this Security Agreement, any Collateral
or the Obligations, including any of the foregoing arising in, arising under or
related to a case under Debtor Relief Laws.  To the extent the rights of notice
cannot be legally waived hereunder, each Grantor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
(10) Business Days before the time of sale or other event giving rise to the
requirement of such notice.  The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  The Administrative Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given.  To the extent permitted by law, any Secured Party may
be a purchaser at any such sale.  To the extent permitted by applicable law,
each of the Grantors hereby waives all of its rights of redemption with respect
to any such sale.  Subject to the provisions of applicable law, the
Administrative Agent and the Secured Parties may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by law, be made at the time and place to which the sale
was postponed, or the Administrative Agent may further postpone such sale by
announcement made at such time and place.

 

(b)                                 Remedies Relating to Accounts.  Upon the
occurrence of an Event of Default and during the continuation thereof, whether
or not the Administrative Agent has exercised any or all of its rights and
remedies hereunder, (i) each Grantor will promptly upon request of the
Administrative Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (ii) the Administrative Agent shall have the right to enforce any Grantor’s
rights against its customers and account debtors, and the Administrative Agent
or its designee may notify (or require any Grantor to notify) any Grantor’s
customers and account debtors that the Accounts of such Grantor have been
assigned to the Administrative Agent or of the Administrative Agent’s security
interest therein, and may (either in its own name or in the name of a

 

10

--------------------------------------------------------------------------------


 

Grantor or both) demand, collect (including by way of a lockbox arrangement),
receive, take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the Secured
Parties in the Accounts.  Each Grantor acknowledges and agrees that the Proceeds
of its Accounts remitted to or on behalf of the Administrative Agent in
accordance with the provisions hereof shall be solely for the Administrative
Agent’s own convenience and that such Grantor shall not have any right, title or
interest in such Accounts or in any such other amounts except as expressly
provided herein.  The Administrative Agent and the other Secured Parties shall
have no liability or responsibility to any Grantor for acceptance of a check,
draft or other order for payment of money bearing the legend “payment in full”
or words of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance.  Furthermore,
upon the occurrence of an Event of Default and during the continuation thereof,
(A) the Administrative Agent shall have the right, but not the obligation, to
make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (B) upon the Administrative Agent’s request and at
the expense of the Grantors, the Grantors shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (C) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

 

(c)           Access.  In addition to the rights and remedies hereunder, upon
the occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise.  In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

 

(d)           Nonexclusive Nature of Remedies.  Failure by the Administrative
Agent or the Secured Parties to exercise any right, remedy or option under this
Security Agreement, any other Loan Document, any other document relating to the
Obligations, or as provided by law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option.  No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein.  To the extent permitted by law, neither the Administrative
Agent, the Secured Parties, nor any party acting as attorney for the
Administrative Agent or the Secured Parties, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their bad faith, gross negligence or willful misconduct hereunder, as
determined by a court of competent jurisdiction by final and non-appealable
judgment.  The rights and remedies of the Administrative Agent and the Secured
Parties under this Security Agreement shall be cumulative and not exclusive of
any other right or remedy that the Administrative Agent or the Secured Parties
may have.

 

(e)           Retention of Collateral.  To the extent permitted by applicable
law, in addition to the rights and remedies hereunder, upon the occurrence of an
Event of Default and during the continuation thereof, the Administrative Agent
may, after providing the notices required by

 

11

--------------------------------------------------------------------------------


 

Sections 9-620 and 9-621 of the UCC (or any successor section) or otherwise
complying with the requirements of applicable law of the relevant jurisdiction,
accept or retain all or any portion of the Collateral in satisfaction of the
Obligations.  Unless and until the Administrative Agent shall have provided such
notices, however, the Administrative Agent shall not be deemed to have accepted
or retained any Collateral in satisfaction of any Obligations for any reason.

 

(f)            Deficiency.  In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the Secured Parties are legally entitled, the Grantors
shall be jointly and severally liable for the deficiency (subject to Section 23
hereof), together with interest thereon at the Default Rate, together with the
costs of collection and the reasonable fees, charges and disbursements of
counsel.  Any surplus remaining after the full payment and satisfaction of the
Obligations shall be returned to the Grantors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

 

9.             Rights of the Administrative Agent.

 

(a)           Power of Attorney.  In addition to other powers of attorney
contained herein, each Grantor hereby designates and appoints the Administrative
Agent, on behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

 

(i)            to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Collateral, all as the Administrative
Agent may reasonably deem appropriate;

 

(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any of the Collateral and enforcing any other right in
respect thereof;

 

(iii)          to defend, settle or compromise any action, suit or proceeding
brought and, in connection therewith, give such discharge or release as the
Administrative Agent may reasonably deem appropriate;

 

(iv)          to receive, open and dispose of mail addressed to such Grantor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Grantor
on behalf of and in the name of such Grantor, or securing, or relating to such
Collateral;

 

(v)           to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;

 

(vi)          to direct any parties liable for any payment in connection with
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;

 

(vii)         to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral;

 

(viii)        to maintain and enforce all Intellectual Property, forming any
part of the Collateral;

 

12

--------------------------------------------------------------------------------


 

(ix)         to sell, assign, transfer, license, make any agreement in respect
of, or otherwise deal with or exercise rights in respect of, any Collateral or
the goods or services that have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;

 

(x)           to adjust and settle claims under any insurance policy relating
thereto;

 

(xi)          to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Security
Agreement and in order to fully consummate all of the transactions contemplated
therein;

 

(xii)         to institute any foreclosure proceedings that the Administrative
Agent may reasonably deem appropriate;

 

(xiii)        to sign and endorse any drafts, assignments, verifications,
notices and other documents relating to the Collateral; and

 

(xiv)        to do and perform all such other acts and things as the
Administrative Agent may deem appropriate or convenient in connection with the
Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any Lender shall have any Commitment under the Credit
Agreement, and so long as any Loan or other Obligation under the Credit
Agreement shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted).  The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Security Agreement, and shall not be
liable for any failure to do so or any delay in doing so.  The Administrative
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence,
bad faith or willful misconduct, as determined by a court of competent
jurisdiction by final and non-appealable judgment.  This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.

 

(b)           Assignment by the Administrative Agent.  The Administrative Agent
may from time to time assign the Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Security Agreement in relation thereto.

 

(c)           Releases of Collateral.  If any Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases and other documents, and take such other action, reasonably necessary
for the release of the Liens created hereby or by any other Collateral Document
on such Collateral.  If any of the Collateral constituting Intellectual Property
is licensed to a third party under, or rights thereto are granted to a third
party pursuant to, a license of Intellectual Property permitted by the Credit
Agreement, the Liens granted hereunder and under the other Collateral Documents
to

 

13

--------------------------------------------------------------------------------


 

such Intellectual Property shall be subject to the rights of such third party to
use such Intellectual Property in accordance with the terms of such license.

 

(d)           The Administrative Agent’s Duty of Care.  Other than the exercise
of reasonable care to assure the safe custody of the Collateral while being held
by the Administrative Agent hereunder and to account for all proceeds thereof,
the Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Grantors.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral.  In the event of a public or private sale of Collateral pursuant to
Section 8 hereof, the Administrative Agent shall have no responsibility for
(i) ascertaining or taking action with respect to any matters relating to any
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.

 

10.          Application of Proceeds.  Upon the acceleration of the Obligations
pursuant to Section 9.02 of the Credit Agreement, any payments in respect of the
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any Secured Party in cash or its equivalent, will be
applied in reduction of the Obligations in the order set forth in Section 9.03
of the Credit Agreement, and each Grantor irrevocably waives the right to direct
the application of such payments and proceeds and acknowledges and agrees that
the Administrative Agent shall have the continuing and exclusive right to apply
and reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon any of its books
and records.

 

11.          Continuing Agreement.

 

(a)           This Security Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect for so long as any Lender
shall have any Commitment under the Credit Agreement, and so long as any Loan or
other Obligation under the Credit Agreement shall remain unpaid or unsatisfied
(other than contingent indemnification obligations for which no claim has been
asserted), at which time this Security Agreement, and the liens and security
interests of the Administrative Agent hereunder, shall be automatically
terminated and the Administrative Agent shall, upon the request and at the
expense of the Grantors, execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Grantors evidencing such
termination and return to Grantors all Collateral in its possession.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Security Agreement.

 

(b)           This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Obligations is rescinded or must otherwise be restored
or returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided, that, in the event payment of all or
any part of the Obligations is rescinded or must be restored or returned, all
costs and expenses (including any reasonable attorneys’ fees and disbursements)
incurred by the Administrative Agent or any Secured Party in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Obligations.

 

14

--------------------------------------------------------------------------------


 

12.          Amendments and Waivers; Modifications.  This Security Agreement and
the provisions hereof may not be amended, waived, modified, changed, discharged
or terminated except as set forth in Section 11.01 of the Credit Agreement;
provided, that, (a) any update or revision to Schedule 2(c) attached hereto
delivered by any Grantor in accordance with the terms hereof, or (b) any
amendment to the schedules hereof pursuant to a Joinder Agreement (as
contemplated by Section 24 hereof), in each case, shall not constitute an
amendment for purposes of this Section 12 or Section 11.01 of the Credit
Agreement.

 

13.          Successors in Interest.  This Security Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Grantor, its successors and permitted assigns, and shall inure, together with
the rights and remedies of the Administrative Agent and the Secured Parties
hereunder, to the benefit of the Administrative Agent and the Secured Parties
and their successors and permitted assigns; provided, however, none of the
Grantors may assign its rights or delegate its duties hereunder without the
prior written consent of the requisite Lenders under the Credit Agreement.

 

14.          Notices.  All notices required or permitted to be given under this
Security Agreement shall be given as provided in Section 11.02 of the Credit
Agreement.

 

15.          Counterparts.  This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or other electronic
imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Security Agreement.

 

16.          Headings.  Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Security
Agreement.

 

17.          Governing Law; Submission to Jurisdiction; Waiver of Venue, Service
of Process, Waiver of Right to Jury Trial.  The terms of Section 11.14 of the
Credit Agreement and Section 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, waiver of venue, service of process
and waiver of the right to a jury trial are each incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.

 

18.          Severability.  If any provision of this Security Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Security Agreement shall not
be affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

19.          Entirety.  This Security Agreement, the other Loan Documents and
the other documents relating to the Obligations represent the entire agreement
of the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any proposal letters or
correspondence relating to the Loan Documents, any other documents relating to
the Obligations, or the transactions contemplated herein and therein.

 

20.          Survival.  All representations and warranties of the Grantors
hereunder shall survive the execution and delivery of this Security Agreement,
the other Loan Documents and the other documents relating to the Obligations,
the delivery of the Notes and the extension of credit thereunder or in
connection therewith.

 

15

--------------------------------------------------------------------------------


 

21.          Other Security.  To the extent that any of the Obligations are now
or hereafter secured by property other than the Collateral (including real and
other personal property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then to the extent permitted by
applicable law the Administrative Agent shall have the right to proceed against
such other property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Obligations or any of the
rights of the Administrative Agent or the Secured Parties under this Security
Agreement, under any of the other Loan Documents or under any other document
relating to the Obligations.

 

22.          Rights of Required Lenders.  All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

 

23.          Joint and Several Obligations of Grantors.

 

(a)           Subject to Section 23(c), each of the Grantors is accepting joint
and several liability hereunder in consideration of the financial accommodation
to be provided by the Secured Parties, for the mutual benefit, directly and
indirectly, of each of the Grantors and in consideration of the undertakings of
each of the Grantors to accept joint and several liability for the obligations
of each of them.

 

(b)           Subject to Section 23(c), each of the Grantors jointly and
severally hereby irrevocably and unconditionally accepts, not merely as a surety
but also as a co-debtor, joint and several liability with the other Grantors
with respect to the payment and performance of all of the Obligations arising
under this Security Agreement, the other Loan Documents and any other documents
relating to the Obligations, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Grantors without preferences or distinction among them.

 

(c)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents or in any other documents relating to the
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the other documents relating to the Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

 

24.          Joinder.  At any time after the date of this Security Agreement,
one or more additional Persons may become party hereto by executing and
delivering to the Administrative Agent a Joinder Agreement.  Immediately upon
such execution and delivery of such Joinder Agreement (and without any further
action), each such additional Person will become a party to this Security
Agreement as a “Grantor” and have all of the rights and obligations of a Grantor
hereunder and this Security Agreement and the schedules hereto shall be deemed
amended by such Joinder Agreement.

 

[Signature Pages Follow]

 

16

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTOR:

 

KALA PHARMACEUTICALS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Mary Reumuth

 

 

Name:

Mary Reumuth

 

 

Title:

Chief Financial Officer

 

KALA PHARMACEUTICALS, INC.

SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written.

 

 

 

 

 

 

 

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

ASSOCIATES III LP, its General Partner

 

 

 

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

 

ASSOCIATES III GP LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew C. Hyman

 

 

 

 

 

Name:

Andrew C. Hyman

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

KALA PHARMACEUTICALS, INC.

SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 2(c)

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(e)

 

EQUIPMENT OR INVENTORY IN THE POSSESSION OF A BAILEE OR WAREHOUSEMAN

 

Name

 

Address

 

Description

Alliance Contract Pharma

 

1510 Delp Drive

Harleysville, PA

 

Equipment

 

 

 

 

 

Catalent

 

2210 Lake Shore Drive

Woodstock, IL

 

Equipment

 

 

 

 

 

Sterigenics

 

10811 Withers Cove Park Drive

Charlotte, NC

 

Equipment

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(f)

 

INSTRUMENTS, DOCUMENTS AND TANGIBLE CHATTEL PAPER

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT 5(c)(i)(B)

 

FORM

 

OF

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

COPYRIGHTS

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of October 1,
2018 (as the same may be amended, modified, restated or supplemented from time
to time, the “Security Agreement”) by and among the Grantors party thereto (each
a “Grantor” and collectively, the “Grantors”) and Athyrium Opportunities III
Acquisition LP, as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, the copyrights,
copyright licenses and copyright applications shown on Schedule 1 attached
hereto to the Administrative Agent for the ratable benefit of the Secured
Parties.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
copyrights, copyright licenses and copyright applications set forth on Schedule
1 attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement, (ii) is not to be construed as an assignment of any
copyright, copyright license or copyright application.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

[GRANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

ASSOCIATES III LP, its General Partner

 

 

 

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

 

ASSOCIATES III GP LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 5(c)(i)(C)

 

FORM

 

OF

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

PATENTS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of October 1,
2018 (as the same may be amended, modified, restated or supplemented from time
to time, the “Security Agreement”) by and among the Grantors party thereto (each
a “Grantor” and collectively, the “Grantors”) and Athyrium Opportunities III
Acquisition LP, as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, the patents, patent
licenses and patent applications set forth on Schedule 1 attached hereto to the
Administrative Agent for the ratable benefit of the Secured Parties.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the patents,
patent licenses and patent applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement, (ii) is not to be construed as an assignment of any patent, patent
license or patent application.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

[GRANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

ASSOCIATES III LP, its General Partner

 

 

 

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

 

ASSOCIATES III GP LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 5(c)(i)(D)

 

FORM

 

OF

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

TRADEMARKS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of October 1,
2018 (as the same may be amended, modified, restated or supplemented from time
to time, the “Security Agreement”) by and among the Grantors party thereto (each
a “Grantor” and collectively, the “Grantors”) and Athyrium Opportunities III
Acquisition LP, as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, the trademarks,
trademark licenses and trademark applications set forth on Schedule 1 attached
hereto to the Administrative Agent for the ratable benefit of the Secured
Parties.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
trademarks, trademark licenses and trademark applications set forth on Schedule
1 attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement, (ii) is not to be construed as an assignment of any
trademark, trademark license or trademark application.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

[GRANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

ASSOCIATES III LP, its General Partner

 

 

 

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

 

ASSOCIATES III GP LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------